Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
1.	Claims 1-13 allowed.

The following is the Examiner’s statement of reasons for allowance: The prior art fails to disclose the invention of independent claim 1, including the claimed steps of determining whether the current low speed maneuver is simple or complex by: computing a complexity index (/) indicative of a complexity of the current low speed maneuver of the motor vehicle; comparing the complexity index (/) with a threshold value; determining the current low speed maneuver of the motor vehicle as a complex maneuver if the complexity index (/) is higher than, or equal to, the threshold value; and determining the current low speed maneuver of the motor vehicle as a simple maneuver if the complexity index (/) is lower than the threshold value; if the current low speed maneuver is determined to be a complex low speed maneuver, determining whether the complex low speed maneuver is also a recurrent low speed maneuver; if the complex low speed maneuver  is determined to not be a recurrent low speed maneuver, storing the complex low speed maneuver in a database of complex, non-recurrent, low speed maneuvers, in association with a maneuver recurrence index; if, instead, the complex 


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays, between 10:00 AM and 6:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Shelley Chen/
Patent Examiner
Art Unit 3663
January 15, 2022